Title: From George Washington to Brigadier General John Glover, 18 February 1778
From: Washington, George
To: Glover, John



Sir
Head Quarters Valley Forge 18th Feby 1778

I am favoured with yours of the 27th of last month.
Since from the circumstances you represent, your continuance where you are, may be for some time necessary, I cannot but acquiesce in it, while that necessity continues; but I must hope, you will not delay a moment to Join your Brigade, when the exigency, which now detains you from it, ceases. Your presence, as that of every other General Officer, will be essentially requisite, to aid me in carrying into execution, many important new arrangements, which, there is a prospect, will take place, for the reformation and better establishment of the Army.
Excuse me sir, if I hesitate to give my concurrence to the desire you express, of quitting the Army. I have too high an opinion of your value, as an Officer to do any thing, that may contribute to your relinquishing that Character. My earnest wish is, that you may continue in it—The spirit of resigning, which is now become almost epidemical is truly painful and alarming—This spirit, prevailing among many of the best

Officers, from various inducements, if persisted in, must deeply wound the common cause—You cannot but be convinced, the situation of the Army is such, that it can ill bear the loss of good Officers; and such would do well to Consider how much they put to the hazard, by doing any thing to weaken the sinews of our contest, at so critical a time. I am persuaded, if these Ideas were properly realized, they would endure great inconveniences and make great sacrifices, rather than with draw their services. I am fully sensib⟨le⟩ of the disadvantages Officers have hitherto laboured und⟨er⟩ from the insufficiency of their appointments; but measures have been, and I flatter myself, others, still more effectual, will be, taken, to remedy this evil. I am impress⟨ing⟩ the necessity of it by every argument in my power, and you may assure yourself that no endeavour of mine will be ommitted to remove so Just a cause of Complaint. I am with great regard Dear sir Your most Obedt servant

Go: Washington

